DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 was considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 4 objected to because of the following informalities:  it is assumed by examiner that there exists typographical errors in claim 4.  For examination purposes, examiner assumes that the claim should have been written:
4.   The camera lens according to claim 3, wherein the lens group comprises a first lens, a second lens, a third lens and a fourth lens arranged in sequence as stated, the first lens is received in the first barrel portion, the second lens portion is partially received in the first barrel portion and partially received in the second barrel portion, the third lens is received in the second barrel portion, and the fourth lens is partially received in the second barrel portion and partially received in the third barrel portion.
This being reasonably based on Fig. 2 of the instant application. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the third barrel portion away from the second barrel portion" in lines.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, examiner assumes that the phrase should have been written “[[the]]a third barrel portion away from [[the]]a second barrel portion"
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9-13, 15, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasukochi et al. (US 2015/0172521).
Regarding Claim 1, Yasukochi discloses a camera lens (Paragraphs 0017-0018, Fig. 1, camera module 25, Paragraphs 0045-0054) comprising a lens barrel (Fig. 1, lens carrier 2) and a lens group (Fig. 1 and Fig. 2, lens unit 1), wherein the lens barrel is a hollow structure configured for receiving the lens group (Fig. 1, lens carrier 2 and lens group 1 as shown), the lens group defines at least one recess on an outer sidewall thereof (Fig. 2, upper edge surface 18a), the recess is disposed with a glue layer (Fig. 2, adhesive 20, Paragraph 0055).
Regarding Claim 2, Yasukochi discloses as is set forth above and further discloses wherein the lens group comprises a plurality of lenses (Fig. 2, lenses 1a, 1b, 1c, and 1d, Paragraph 0053), each of the lenses defines a recess on an outer sidewall thereof (Fig. 2, lens 1a=15b, lens 1b=16a and 16b, lens 1c=17a and 17b, and lens 1d=18a, Paragraph 0053), and the recess is disposed with the glue layer (Fig. 2, four adhesives 20, Paragraph 0055).
Regarding Claim 9, Yasukochi discloses a lens module comprising a camera lens (Paragraphs 0017-0018, Fig. 1, camera module 25, Paragraphs 0045-0054) the camera lens comprising a lens barrel (Fig. 1, lens carrier 2) and a lens group (Fig. 1 and Fig. 2, lens unit 1), wherein the lens barrel is a hollow structure for receiving the lens group (Fig. 1, lens carrier 2 and lens group 1 as shown), the lens group defines at least one recess on an outer sidewall thereof (Fig. 2, upper edge surface 18a), the recess is disposed with a glue layer (Fig. 2, adhesive 20, Paragraph 0055).

Regarding Claim 10, Yasukochi discloses as is set forth above and further discloses comprising an image sensor (Fig. 1, image pickup device 12), wherein the image sensor is located on a side of a third barrel portion (Fig. 1, image pickup device 12 is located on the lower side of the lens carrier 2) away from a second barrel portion (Fig. 1, image pickup device 12 is located on the lower side of the lens carrier 2, which is away from the middle section of lens carrier 2).
Regarding Claim 11, Yasukochi discloses as is set forth above and further discloses wherein the camera lens further comprises a filter located outside of the lens barrel and disposed apart from the lens group, the filter is located between the lens group and the image sensor (Fig. 1, IRC filter 11 is located outside of the lens carrier (barrel) 2 and is apart from the lens unit 1 and is between the lens unit 1 and the image pickup device 12).
Regarding Claim 12, Yasukochi discloses as is set forth above and further discloses wherein the lens group comprises a first lens, a second lens, a third lens and a fourth lens arranged in sequence as stated (Fig. 2, lenses 1a, 1b, 1c, and 1d), the at least one recess is defined on one or more of the first lens, the second lens, the third lens and the fourth lens (Fig. 2, lens 1a=15b, lens 1b=16a and 16b, lens 1c=17a and 17b, and lens 1d=18a, Paragraph 0053).
Regarding Claim 13, Yasukochi discloses as is set forth above and further discloses wherein the camera lens further comprises a spacer group received in the lens barrel, the spacer group comprises a first spacer, a second spacer and a third spacer (Fig. 2), the first spacer is sandwiched between the first lens and the second lens (Fig. 2, upper light-shielding plate 19 (acting as a spacer) between lens 1a and 1b), 
Regarding Claim 15, Yasukochi discloses an electronic device (Paragraph 0028) comprising a lens module (Paragraphs 0017-0018, Fig. 1, camera module 25, Paragraphs 0045-0054), the lens module comprising a camera module (Paragraphs 0017-0018, Fig. 1, camera module 25, Paragraphs 0045-0054), the camera lens comprising a lens barrel (Fig. 1, lens carrier 2) and a lens group (Fig. 1 and Fig. 2, lens unit 1), wherein the lens barrel is a hollow structure configured for receiving the lens group (Fig. 1, lens carrier 2 and lens group 1 as shown), the lens group defines a recess on an outer sidewall thereof (Fig. 2, upper edge surface 18a), the recess is disposed with a glue layer (Fig. 2, adhesive 20, Paragraph 0055).
Regarding Claim 16, Yasukochi discloses as is set forth above and further discloses wherein the lens group comprises a plurality of lenses (Fig. 2, lenses 1a, 1b, 1c, and 1d), each of the lenses defines a recess on an outer sidewall thereof (Fig. 2, lens 1a=15b, lens 1b=16a and 16b, lens 1c=17a and 17b, and lens 1d=18a, Paragraph 0053).
Regarding Claim 17, Yasukochi discloses as is set forth above and further discloses wherein the lens group comprises a first lens, a second lens, a third lens and a fourth lens arranged in sequence as stated (Fig. 2, lenses 1a, 1b, 1c, and 1d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 6, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi et al. (US 2015/0172521) in view of Wang (US 2020/0057238).
Regarding Claim 3, Yasukochi discloses as is set forth above but does not specifically disclose wherein the lens barrel comprises a first barrel portion, a second barrel portion and a third barrel portion, the second barrel portion is connected between the first barrel portion and the third barrel portion, diameters of the first barrel portion, the second barrel portion, and the third barrel portion sequentially increase.
However Wang ‘238, in the same field of endeavor, teaches wherein the lens barrel comprises a first barrel portion, a second barrel portion and a third barrel portion, the second barrel portion is connected between the first barrel portion and the third barrel portion, diameters of the first barrel portion, the second barrel portion, and the third barrel portion sequentially increase (annotated Fig. 1, below), for the purpose of reducing the weight of the lens group.
for the purpose of reducing the weight of the lens group.

    PNG
    media_image1.png
    367
    450
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the camera lens of Yasukochi with the wherein the lens 
Regarding Claim 4, Yasukochi in view of Wang ‘238 discloses as is set forth above and Wang ‘238 further discloses wherein the lens group comprises a first lens, a second lens, a third lens and a fourth lens arranged in sequence as stated, the first lens is received in the first barrel portion, the second lens portion is partially received in the first barrel portion and partially received in the second barrel portion, the third lens is received in the second barrel portion, and the fourth lens is partially received in the second barrel portion and partially received in the third barrel portion (Fig. 1, lens barrel portions accommodating lenses 21, 23, 24, and 25 as shown below).

    PNG
    media_image1.png
    367
    450
    media_image1.png
    Greyscale

Regarding Claim 6, Yasukochi in view of Wang ‘238 discloses as is set forth above and Wang ‘238 further discloses wherein the camera lens further comprises a spacer group received in the lens barrel, the spacer group comprises a first spacer, a second spacer and a third spacer, the first spacer is sandwiched between the first lens and the second lens and received in the first barrel portion, the second spacer is sandwiched between the second lens and the third lens and received in the second barrel portion, and the third spacer portion is sandwiched between the third lens and the fourth lens and received in the second barrel portion (annotated Fig. 1, below).

    PNG
    media_image2.png
    364
    450
    media_image2.png
    Greyscale

Regarding Claim 8, Yasukochi in view of Wang ‘238 discloses as is set forth above and Yasukochi further discloses wherein the camera lens further comprises a filter located outside of the lens barrel and disposed apart from the lens group, the filter is located on a side of the third barrel portion away from the second barrel portion (Fig. 1, Fig. 1, IRC filter is located outside of the lens carrier (barrel) 2, so that the filter would be outside the second and third barrel portions, as taught be Wang ‘238).
Regarding Claim 18, Yasukochi discloses as is set forth above but does not specifically disclose wherein the camera lens further comprises a spacer group received in the lens barrel, the spacer group comprises a first spacer, a second spacer and a third spacer, the first spacer is sandwiched between the first lens and the second lens, the second spacer is sandwiched between the second lens and the third lens, and the third spacer portion is sandwiched between the third lens and the fourth lens.
However Wang ‘238, in the same field of endeavor, teaches wherein the camera lens further comprises a spacer group received in the lens barrel, the spacer group comprises a first spacer, a second spacer and a third spacer, the first spacer is sandwiched between the first lens and the second lens, the second spacer is sandwiched between the second lens and the third lens, and the third spacer portion is sandwiched between the third lens and the fourth lens (annotated Fig. 1, below), for the purpose of insuring the lenses are positioned so that the imaging light is correctly focused.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the camera lens of Yasukochi with the wherein the camera lens further comprises a spacer group received in the lens barrel, the spacer group comprises a first spacer, a second spacer and a third spacer, the first spacer is sandwiched between the first lens and the second lens, the second spacer is sandwiched between the second lens and the third lens, and the third spacer portion is sandwiched between the third lens and the fourth lens of Wang ‘238, for the purpose of insuring the lenses are positioned so that the imaging light is correctly focused.


    PNG
    media_image2.png
    364
    450
    media_image2.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi et al. (US 2015/0172521) in view of Hirata (US 8,526,129).
Regarding Claim 5, Yasukochi discloses as is set forth above but does not specifically disclose wherein the lens group is made of resin.
However Hirata, in the same field of endeavor, teaches wherein the lens group is made of resin (Col. 9, lines 28-34) for the purpose of reducing the weight of the lens group.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the camera lens of Yasukochi with the wherein the lens group is made of resin of Hirata, for the purpose of reducing the weight of the lens group.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi et al. (US 2015/0172521) in view of Hasegawa et al. (US 2017/0343763).
Regarding Claim 20, Yasukochi discloses as is set forth above but does not specifically disclose wherein the glue layer is a layer of black UV-curable glue.
However Hasegawa, in the same field of endeavor, teaches wherein the glue layer is a layer of black UV-curable glue (Paragraphs 0090-0092) for the purpose of curing all of the adhesive positions at one time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the camera lens of Yasukochi with the wherein the glue layer is a layer of black UV-curable glue of Hasegawa, for the purpose of curing all of the adhesive positions at one time.
Allowable Subject Matter
Claims 7, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 7, none of the prior art either alone or in combination disclose or teach of a camera lens specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the optical lens further comprises a ring group received in the lens barrel, the ring group comprises 
Specifically, with respect to claim 14, none of the prior art either alone or in combination disclose or teach of a lens module specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the camera lens further comprises a ring group received in the lens barrel, the ring group comprises a first ring and a second ring, the first ring is sandwiched between the third spacer and the fourth lens, the second ring is on a side of the fourth lens away from the third spacer portion.
Specifically, with respect to claim 19, none of the prior art either alone or in combination disclose or teach of a electronic device specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the camera lens further comprises a ring group received in the lens barrel, the ring group comprises a first ring and a second ring, the first ring is sandwiched between the third spacer and the fourth lens, the second ring is on a side of the fourth lens away from the third spacer portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2020/0057283), Wang et al. (US 2020/0162648), Wei (US 2018/0164530), Wei et al. (US 2017/0139175), Graham (US 10,443,676), Graham (US 2019/0085931), Breidenthal et al. (US 2013/0301148), Breidenthal et al. (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872